Citation Nr: 0208083	
Decision Date: 07/18/02    Archive Date: 07/19/02

DOCKET NO.  95-23 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

Entitlement to a higher (compensable) evaluation for a hiatal 
hernia.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran served on active duty from March 1971 to December 
1972 and from November 1975 to July 1994.

This matter comes to the Board from a November 1994 decision 
by the VA RO which, in part, granted service connection and a 
noncompensable rating for a hiatal hernia; the veteran 
appeals for a compensable rating.  In an August 1999 
decision, the Board denied the veteran's appeal.  The veteran 
appealed to the United States Court of Appeals for Veterans 
Claims (Court).  In a June 2000 joint motion to the Court, 
the parties (the veteran and the VA Secretary) requested that 
the Board decision be vacated, as to the issue of entitlement 
to a compensable rating for hiatal hernia, and the case 
remanded.  (The parties also agreed that the remaining issues 
addressed in the August 1999 Board decision were not on 
appeal.)  By a July 2000 order, the Court granted the joint 
motion.  The Board remanded the case to the RO in May 2001 
for further development.  


FINDINGS OF FACT

The veteran's hiatal hernia is productive of occasional 
flare-ups with abdominal tenderness and pyrosis (heartburn), 
without dysphagia (difficulty swallowing), regurgitation, 
related arm or shoulder pain, or related significant 
impairment of health.


CONCLUSION OF LAW

The criteria for a 10 percent rating for a hiatal hernia have 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.114, 
Code 7346 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Navy from March 1971 
to December 1972 and from November 1975 to July 1994, when he 
retired.  

The veteran's service medical records show that in December 
1984 he had complaints of epigastric pain.  The assessment 
included possible peptic ulcer disease.  An upper 
gastrointestinal series showed a small refluxing hiatal 
hernia; there was no peptic ulcer.  In December 1990 the 
veteran was seen for complaints of epigastric pain.  He 
reported a long history of dyspepsia.   

On the report of medical history for the March 1994 service 
separation examination, the veteran related he had 
indigestion that usually resolved with antacids.  On the 
March 1994 clinical examination for service separation, it 
was noted that he had an inactive external hemorrhoid.  The 
upper extremities were normal on clinical evaluation.  The 
veteran was released from active duty in July 1994.

In August 1994 the veteran filed a claim for service 
connection for disorders including gastrointestinal reflux.

On a September 1994 VA compensation examination, the veteran 
reported that he had some stomach gas with swelling and that 
some foods caused nausea.  The diagnoses included hiatal 
hernia by history.

In November 1994 the RO granted service connection for, in 
part, a hiatal hernia, rated as 0 percent disabling.  

The veteran testified at a hearing at the RO in December 
1996.  He reported that he was under treatment by a private 
physician (Dr. Smith) with prescription medication (Zantac) 
for his gastroesophageal reflux; he said he had a feeling of 
bloatedness and that he had flare-ups approximately every 
other week depending on if he ate greasy foods.  

In December 1996 a statement was received from Thomas Jones, 
M.D., with the First Colonial Family Practice and Urgent Care 
Center, who related he had been treating the veteran for a 
hiatal hernia with reflux since March 1995.  (He described no 
symptoms and gave no treatment dates.)  

Records from J. Kauffman, M.D., show that in May 1998, the 
veteran had a gastrointestinal evaluation due to elevated 
liver function tests.  The veteran said he had chronic left 
upper quadrant aching pain that was intermittent.  He also 
said he had occasional reflux symptoms on rare occasions with 
no odynophagia, dysphagia, or early satiety.  A past medical 
history of reflux disease and hiatal hernia was noted.  On 
examination, there was mild tenderness in the right upper 
quadrant without rebound or guarding.  

A report of a VA upper gastrointestinal series obtained on 
October 1998 resulted in an impression of hiatal hernia, with 
no evidence of gastroesophageal reflux or esophagitis with 
provocative maneuvers.  

In July 2001, the RO sent the veteran a letter requesting 
that he identify and provide authorizations for the release 
of records for all hospitals, clinics, or doctors who had 
treated him for a hiatal hernia since 1994.  In response, the 
veteran identified treatment since service at First Colonial 
Family Practice and a VA facility.  

Records from First Colonial Family Practice and Urgent Care 
Center show the veteran's treatment from March 1995 to July 
2001 for a variety of complaints, with treatment providers 
including Doctors Smith and Jones.  In March 1995, his 
complaints included intermittent reflux symptoms and 
heartburn, and intermittent dull pain in the left upper 
abdomen.  On examination, there was diffuse upper and mid 
abdominal tenderness.  The assessment was reflux and 
intermittent abdominal pain, and he was prescribed a trial of 
medication.  In December 1996, he requested a letter for VA 
regarding his treatment.  He complained of a history of 
hiatal hernia and reflux.  He said he had no complaints at 
that time.  The assessment was reflux, and it was noted that 
a letter had been written.  Included in the records was Dr. 
Jones' letter received at the VA in December 1996.  In March 
1998, the veteran complained of reflux about two times per 
week, with no recumbent component, worse with greasy foods.  

VA outpatient treatment records dated from March 2001 to 
October 2001 show his treatment for several problems.  In 
March 2001, he said he did not have chronic indigestion or 
heartburn.  The abdomen was nontender to palpation.  In 
October 2001, he reported heartburn symptoms one to two times 
per week.  He had intermittent pain in his left shoulder with 
external abduction, with a history of bursitis.  On 
examination, the abdomen was soft and nontender to palpation.  
Diagnoses included bursitis of the left shoulder.  

In October 2001, a VA gastroenterology examination was 
conducted, with records noted to be reviewed.  The veteran 
related a history of low abdominal discomfort and low 
substernal discomfort, occurring intermittently.  He said he 
had abdominal distention one to two times per week.  He took 
medication, which he said helped.  He did not describe 
dysphagia, but occasionally had discomfort in his throat, 
that was cleared by coughing.  He occasionally had a cough at 
night and a feeling that food wanted to come up.  He did not 
have nausea, vomiting, or hematemesis.  The doctor referred 
to past records showing a small hiatal hernia on upper 
gastrointestinal series, without reflux, most recently in 
1998.  On examination, there was epigastric tenderness.  The 
impression was that the veteran had a small hiatal hernia 
felt to be of very limited clinical significance, 
particularly as the latter two upper gastrointestinal X-rays 
showed no reflux with provocation.  His symptoms did not 
constitute the usual reflux history and perhaps could best be 
described as functional symptoms.  He had no clear symptoms 
of esophageal dysfunction and no dysphagia to suggest 
obstruction or neuromuscular abnormality.  An ultrasound was 
not considered necessary for the evaluation.  



II. Analysis

The veteran contends that he should be awarded a compensable 
rating for his hiatal hernia.  The file shows that through 
correspondence, rating decisions, the statement of the case, 
supplemental statements of the case, and a Board remand, the 
veteran has been notified of the evidence necessary to 
substantiate his claim.  The veteran testified at a personal 
hearing.  All treatment records identified by the veteran 
have been obtained and a VA examination has been provided.  
The Board is satisfied that the notice and duty to assist 
provisions of the law have been satisfied.  See 38 U.S.C.A. 
§§ 5103, 5103A (West Supp. 2001); 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.159).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.

A 30 percent rating for hiatal hernia requires persistent 
recurrent epigastric distress with dysphagia (difficulty 
swallowing), pyrosis (heartburn), and regurgitation, 
accompanied by substernal or arm or shoulder pain, productive 
of considerable impairment of health.  A 10 percent rating 
requires two or more of the symptoms for the 30 percent 
evaluation of less severity.  38 C.F.R. § 4.114, Code 7346.

Where the schedule does not provide a zero percent evaluation 
for a diagnostic code, a zero percent evaluation shall be 
assigned when the requirements for a compensable rating are 
not met.  38 C.F.R. § 4.31.

The veteran reports intermittent abdominal pain, distention, 
and reflux, related to his hiatal hernia.  Treatment records 
show that the symptoms are made worse by greasy food, and 
relieved by medication.  Epigastric tenderness has been shown 
on some evaluations, and a small hiatal hernia has been 
confirmed on X-rays.  However, reflux has not been clinically 
demonstrated, including on the test performed specifically to 
elicit such symptoms in October 1998.  Dysphagia has not been 
shown, nor does the evidence show heartburn occurs regularly.  
In this regard, at the time the letter from Dr. Jones was 
written in December 1996, the veteran stated he had no 
current complaints.  His treatment records at Dr. Jones' 
facility only show complaints in March 1995 and March 1998.  
VA records show that in March 2001, he said he did not have 
heartburn.  Although in October 2001, he reported heartburn 
symptoms one to two times per week, the VA examination that 
month resulted in an impression that the veteran had a small 
hiatal hernia of very limited clinical significance, and that 
his symptoms did not constitute the usual reflux history and 
perhaps could best be described as functional symptoms.  

The evidence as a whole, including considerable evidence 
developed since the case was remanded, suggests that the 
veteran's hiatal hernia is an intermittent and minimal 
problem.  Nonetheless, there is evidence to support a finding 
that the hiatal hernia is productive of occasional flare-ups 
with abdominal tenderness and pyrosis (heartburn), without 
dysphagia (difficulty swallowing), regurgitation, related arm 
or shoulder pain, or related significant impairment of 
health.  The Board concludes this is sufficient for a 10 
percent rating for the hiatal hernia under Code7346, and a 
higher rating to this level is granted.  

It is clear that the requirements for a 30 percent rating for 
a hiatal hernia, as set forth in Code 7346, are not met, and 
a rating higher than 10 percent for the condition is not in 
order.  While there may have been slight variations in the 
level of disability from the hiatal hernia, there appear to 
be no identifiable periods of time, since the effective date 
of service connection, during which the condition was other 
than 10 percent disabling.  Thus "staged ratings" (different 
percentage ratings since the effective date of service 
connection, based on the fact found) are not warranted for 
the condition.  Fenderson v. West, 12 Vet. App. 119 (1999).  

In sum, the Board grants a higher rating of 10 percent, since 
the effective date of service connection, for the veteran's 
hiatal hernia.  The benefit-of-the-doubt rule, 38 U.S.C.A. 
§ 5107(b), has been considered in making this determination.   



ORDER

A higher rating of 10 percent for a hiatal hernia is granted.



		
L. W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

